Petitioner, who was suspended from the practice of law [38 A D 2d 667] for a period of one year by order of this court dated January 7, 1972, applies for reinstatement, stating that he has in all respects complied with the conditions of the suspension order. The New York State Bar Association advises that it has no oppósitiom to the application. Accordingly, the application is granted and petitioner reinstated as an attorney and counselor at law in good standing. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.